DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 12/20/21.  Claims 1-3 were amended.  Claims 1-3 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 8 of Remarks, filed 12/20/21, with respect to the objections to the drawings have been fully considered, some of which are persuasive.  Therefore, some of the grounds of objection to the drawings have been withdrawn.  However, upon further consideration, the objections to the drawings are maintained as presented below including new grounds of objection necessitated by amendment.
4.	Applicant’s arguments, see page 8 of Remarks, filed 12/20/21, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation under 35 U.S.C. 112(f) has been withdrawn.
5.	Applicant’s arguments, see pages 8-9 of Remarks, filed 12/20/21, with respect to the rejections of claims 1-3 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.
Applicant argues that newly amended claims 1-3 overcome the previous grounds of rejection under 35 U.S.C. 112(a), citing paragraph [¶0029] describing that the press-dewatering tub is movable upward or downward by a driving cylinder.  
Examiner respectfully disagrees.  In the embodiments of claims 1-3 illustrated by Figure 3-5, respectively, of Replacement Drawings filed 12/20/21 (comprising elastic fillers 50, 60, or 70), it is not the press-dewatering rubber tub (6a) that is moved by the driving cylinder (6b) as claimed, but rather the outflow prevention cover (32) that is moved upward or downward by the driving cylinder (6b) into the rubber tub (6a).  Paragraph [¶0029] of the specification recites:
“A press-dewatering rubber tub for a continuous washing machine according to a first preferred embodiment of the present invention, the press-dewatering rubber tub (30) being mounted on a dewatering part, which is positioned on the rear end side of the continuous washing machine configured by a plurality of washing compartments, and being configured to be movable upward or downward by a driving cylinder (20) so as to press a laundry in a dewatering tank , a plurality of high-elastic honeycomb fillers (50) as a filler for reinforcing durability have a hollow shaped therein and are stored in the dewatering rubber tub (30) in a state that releasing of the honeycomb fillers (50) is prevented by an outflow prevention cover (32), an inner airtight force is increased while the inner airtight state of the dewatering rubber tub (30) is formed by the outflow prevention cover (32), and one of an argon gas, water, or air is filled therein to prevent reduction of an elastic force of the honeycomb fillers (50) and prevent the honeycomb fillers (50) from being deformed or oxidized.”
However, Figures 3-5 do not illustrate the dewatering tank in which laundry is pressed (as described by ¶0029), and the claimed structural relationship between the rubber tub 
6.	Applicant’s arguments, see page 9 of Remarks, filed 12/20/21, with respect to the rejections of claims 1-3 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-3 under 35 U.S.C. 112(b) have been withdrawn.

Drawings
7.	The drawings were received on 12/20/21.  These drawings are acceptable.
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "20" and "6b" have both been used to designate “driving cylinder”; and
reference characters "30" and "6a" have both been used to designate “dewatering rubber tub”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “20” and “30”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1,
Claim 1 recites: “A press-dewatering rubber tub for a continuous washing machine, which is configured to be movable upward or downward by a driving cylinder, stored in the dewatering rubber tub in a state that releasing of the elastic hexagonal shape fillers is prevented by an outflow prevention cover” however there is inadequate supportive description within the specification that provides a clear explanation of the recited configuration.  In the claimed embodiment illustrated by Figure 3 of Replacement Drawings filed 12/20/21 (comprising elastic hexagonal shape fillers 50), it is not the press-dewatering rubber tub (6a) that is moved by the driving cylinder (6b) as claimed, but rather the outflow prevention cover (32) that is moved upward or downward by the driving cylinder (6b) into the rubber tub (6a).  Paragraph [¶0029] of the specification recites:
“A press-dewatering rubber tub for a continuous washing machine according to a first preferred embodiment of the present invention, the press-dewatering rubber tub (30) being mounted on a dewatering part, which is positioned on the rear end side of the continuous washing machine configured by a plurality of washing compartments, and being configured to be movable upward or downward by a driving cylinder (20) so as to press a laundry in a dewatering tank , a plurality of high-elastic honeycomb fillers (50) as a filler for reinforcing durability have a hollow shaped therein and are stored in the dewatering rubber tub (30) in a state that releasing of the honeycomb fillers (50) is prevented by an outflow prevention cover (32), an inner airtight force is increased while the inner airtight state of the dewatering rubber tub (30) is formed by the outflow prevention cover (32), and one of an argon gas, water, or air is filled therein to prevent reduction of an elastic force of the honeycomb fillers (50) and prevent the honeycomb fillers (50) from being deformed or oxidized.”

Regarding claim 2,
Claim 2 recites: “A press-dewatering rubber tub for a continuous washing machine, which is configured to be movable upward or downward by a driving cylinder, stored in the dewatering rubber tub in a state that releasing of the elastic square fillers is prevented by an outflow prevention cover” however there is inadequate supportive description within the specification that provides a clear explanation of the recited configuration.  In the claimed embodiment illustrated by Figure 4 of Replacement Drawings filed 12/20/21 (comprising elastic square fillers 60), it is not the press-dewatering rubber tub (6a) that is moved by the driving cylinder (6b) as claimed, but rather the outflow prevention cover (32) that is moved upward or downward by the driving cylinder (6b) into the rubber tub (6a).  Paragraph [¶0029] of the specification recites:
“A press-dewatering rubber tub for a continuous washing machine according to a first preferred embodiment of the present invention, the press-dewatering rubber tub (30) being mounted on a dewatering part, which is positioned on the rear end side of the continuous washing machine configured by a plurality of washing compartments, and being configured to be movable upward or downward by a driving cylinder (20) so as to press a laundry in a dewatering tank , a plurality of high-elastic honeycomb fillers (50) as a filler for reinforcing durability have a hollow shaped therein and are stored in the dewatering rubber tub (30) in a state that releasing of the honeycomb fillers (50) is prevented by an outflow prevention cover (32), an inner airtight force is increased while the inner airtight state of the dewatering rubber tub (30) is formed by the outflow prevention cover (32), and one of an argon gas, water, or air is filled therein to prevent reduction of an elastic force of the honeycomb fillers (50) and prevent the honeycomb fillers (50) from being deformed or oxidized.”

Regarding claim 3,
Claim 3 recites: “A press-dewatering rubber tub for a continuous washing machine, which is configured to be movable upward or downward by a driving cylinder, stored in the dewatering rubber tub in a state that releasing of the elastic cylindrical fillers is prevented by an outflow prevention cover” however there is inadequate supportive description within the specification that provides a clear explanation of the recited configuration.  In the claimed embodiment illustrated by Figure 5 of Replacement Drawings filed 12/20/21 (comprising elastic cylindrical fillers 70), it is not the press-dewatering rubber tub (6a) that is moved by the driving cylinder (6b) as claimed, but rather the outflow prevention cover (32) that is moved upward or downward by the driving cylinder (6b) into the rubber tub (6a).  Paragraph [¶0029] of the specification recites:
“A press-dewatering rubber tub for a continuous washing machine according to a first preferred embodiment of the present invention, the press-dewatering rubber tub (30) being mounted on a dewatering part, which is positioned on the rear end side of the continuous washing machine configured by a plurality of washing compartments, and being configured to be movable upward or downward by a driving cylinder (20) so as to press a laundry in a dewatering tank , a plurality of high-elastic honeycomb fillers (50) as a filler for reinforcing durability have a hollow shaped therein and are stored in the dewatering rubber tub (30) in a state that releasing of the honeycomb fillers (50) is prevented by an outflow prevention cover (32), an inner airtight force is increased while the inner airtight state of the dewatering rubber tub (30) is formed by the outflow prevention cover (32), and one of an argon gas, water, or air is filled therein to prevent reduction of an elastic force of the honeycomb fillers (50) and prevent the honeycomb fillers (50) from being deformed or oxidized.”
. 

Conclusion
12.	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pub. 2010/0313440 to Poy;
US Pat. 2,685,190 to Whittington;
	US Pat. 4,471,637 to Holzinger;
	US Pat. 4,976,119 to Hartmann;
DE 3605655 to Xander (Machine Translation previously provided).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711